Citation Nr: 0637520	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder, to include sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought.

In June 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Columbia, South Carolina; a transcript of that hearing is of 
record.  At that hearing, he requested that a copy of his 
service records be provided to his physician; however, he did 
not furnish a release although requested to do so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reflect that the veteran was treated 
for upper respiratory problems on several occasions during 
service.  At the time of his separation physical examination 
in March 1976, the veteran related on a Report of Medical 
History that he had seasonal sinusitis for years, and that he 
suffered from seasonal colds.  

Radiology reports from January 1997 were suggestive of 
ethmoid sinusitis.  

In the context of the current claim, the RO properly 
determined that a medical opinion was necessary because there 
was a reasonable possibility that such an opinion could 
substantiate the veteran's claim.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (which holds that, where there is 
an in-service notation of a relevant abnormality, a medical 
opinion may be required to aid in substantiating the claim).  
The RO directed that any necessary testing be done for an 
examiner to determine whether a chronic respiratory currently 
existed and "if so, after reviewing all evidence in file, 
offer an opinion as to whether or not any current respiratory 
condition that exists is related to the in-service findings.  
If it cannot be definitively stated, furnish an at least as 
likely as not scenario. . . ." 

The veteran was afforded a VA examination in September 2005.  
The examiner reviewed the claims file and the results of a 
recent CT scan.  The examiner noted some mucus retention, 
which was assessed as inconsequential.  There was no evidence 
of either acute or chronic sinusitis.  On physical 
examination, the vestibule was normal, along with the 
turbinates, meatus and floor of the nose.  The internal nasal 
mucosa showed some significant crusting.  Impression was 
mucus retention in several sinuses and probable allergic 
rhinitis, possibly seasonal, complicated by cigarette 
smoking.  

The claim for service connection includes unspecified upper 
respiratory disorders as well as sinusitis.  The September 
2005 examiner has ruled out sinusitis, but that is only a 
partial answer.  The Board observes that the examiner failed 
to comply with the examination directives inasmuch as he 
failed to opine as to whether or not the probable allergic 
rhinitis was related to the findings in service.  Such a 
deficiency amounts to violation of the duty to assist and 
requires that the case be returned for a supplemental 
opinion.  

Accordingly, a supplemental opinion is required, and the case 
is REMANDED for the following action:

1.  The claims file should be referred 
to the VA physician who conducted the 
September 2005 nose and sinus 
examination.  The examiner is requested 
to review the claims folder, including 
the service medical records.  Based on 
this review, the examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran's probable allergic rhinitis 
condition is etiologically related to, 
and/or was been aggravated by, the 
veteran's service.  

In addressing aggravation, the examiner 
is requested to first address whether 
the service medical records demonstrate 
allergic rhinitis prior to service as 
well as during service.  If the record 
clearly demonstrates that the condition 
existed prior to service, the examiner 
is requested to opine as to whether 
there was any increase in the 
disability during service and, if there 
was an increase, whether such increase 
was due to the natural progress of the 
condition.  If such an opinion, or any 
portion thereof, cannot be furnished 
without recourse to speculation, the 
examiner should so state and also 
furnish the basis for such conclusion.  
If the physician believes that another 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  

2.  If the physician who conducted the 
September 2005 examination is no longer 
available to VA, then the veteran is to 
be afforded a comprehensive VA 
respiratory examination, and the 
physician is requested to opine in 
accordance with the foregoing for 
allergic rhinitis as well as any other 
diagnosed upper respiratory disorder 
identified by that examiner that is at 
least as likely as not is related to 
the in-service findings.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


